DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-2, 5, 8, 10-16, and 18-20 are pending and have been examined in this application. Claims 3-4, 6-7, 9, and 17 have been cancelled. 
As of the date of this action, no information disclosure statement has been filed on behalf of this case.

Claim Objections
Claim 1 is objected to because of the following informalities:  The Examiner suggests changing “water tight coating” in lines 3-4 to --a water tight coating--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 


Claims 8 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The phrase “such that the shattering layer is compromised without the use of expandible material beneath the shattering layer thereby breaking the water-resistant coating such that the seed is capable of receiving water for germinating” in claim 8, lines 8-10, was not disclosed in the specification and figures as filed. Specifically, the exclusion of an expandable material beneath the shattering layer is not supported in the applicant’s original specification or figures, since there is no reference to an expandable material or to an apparatus structured without use of an expandable material. Furthermore, the specification and figures do not disclose the invention as having additional functional utility when made without an expandable material beneath the shattering layer. The Examiner suggests using the phrase --such that compromising the shattering layer consists of breaking the water-barrier coating by effecting only the shattering layer such that the seed is capable of receiving water for germinating-- instead. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the water-resistant coating” in line 7. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the water-resistant coating” to --the water tight coating--.
Claim 5 recites "the shattering layer establishes a brittle solid barrier" in lines 1-2. This is a double inclusion of “a substantially solid, water tight, and brittle silica-comprised shattering layer” in line 2 of claim 1. The Examiner suggests changing “the shattering layer establishes a brittle solid barrier” to --the substantially solid, water tight, and brittle shattering layer is--.
Claims 2 and 5 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Polizotto (U.S. Pat. 9078393) in view of Schwindt (U.S. Pat. 9006141).
In regard to claim 1, Polizotto discloses a seed activation system, comprising: a substantially solid, water tight, and brittle (Column 5, lines 27-52, where the coating is made of a material which will crack and break apart when electromagnetic waves are transmitted to it) shattering layer applied to an outer surface of a seed (Fig. 4 and Column 5, lines 53-61, where there is a shattering layer 46 applied to the outer surface of a seed 40), wherein the shattering layer forms water-tight coating around the seed that prevents the seed from germinating (Column 6, lines 17-27, where the shattering layer is water insoluble and prevents the seed from germinating); signal activated additive included in the shattering layer (Column 5, lines 43-52, where there is a signal activated additive (such as metal filings) which initiates the shattering of the shattering layer when electromagnetic waves (such as microwaves) are transmitted to the seed); and an activation mechanism for transmitting electromagnetic energy such that the shattering layer is compromised thereby breaking the water-resistant coating such that the seed is 
In regard to claim 2, Polizotto as modified by Schwindt discloses the seed activation system of claim 1, further comprising a prime layer applied to an outer surface of the seed underneath the shattering layer (Polizotto, Column 5, lines 53-61, where there is a prime layer 44 applied to the outer surface before the shattering layer 46 is applied over it).
In regard to claim 5, Polizotto as modified by Schwindt discloses the seed activation system of claim 1, wherein the shattering layer establishes a brittle solid barrier (Polizotto, Column 5, lines 27-52, where the coating is made of a material which will crack and break apart when electromagnetic waves are transmitted to it) between about fifty nanometers thick to about two-hundred nanometers thick (Schwindt, Column 13, 
In regard to claim 15, Polizotto discloses a delay-able seed activation method, comprising: applying a solid, brittle (Column 5, lines 27-52, where the coating is made of a material which will crack and break apart when electromagnetic waves are transmitted to it), water impermeable coating material to an outer surface of a seed (Fig. 4 and Column 5, lines 53-61, where there is a shattering layer 46 applied to the outer surface of a seed 40), the coating material adapted to prevent germination of the seed (Column 6, lines 17-27, where the shattering layer is water insoluble and prevents the seed from germinating); planting the seed in a soil (Column 7, lines 4-19, where the seed is planted in the soil); and following a delay, transmitting an electromagnetic energy through the soil such that the electromagnetic energy activates an additive to the coating material (Column 5, lines 43-52, where there is a signal activated additive (such as metal filings) which initiates the shattering of the shattering layer when electromagnetic waves (such as microwaves) are transmitted to the seed) and thus compromises the coating material thereby allowing germination of the seed to occur (Column 7, lines 4-19, where the seed is able to receive water and germinate after the shattering layer is broken by transmitting 
In regard to claim 16
In regard to claim 18, Polizotto as modified by Schwindt discloses the delay-able seed activation method of claim 15, wherein the additive for enhancing cracking upon receiving the electromagnetic energy is a metal (Polizotto, Column 5, lines 43-52, where there is a signal activated additive (such as metal filings) which initiates the shattering of the shattering layer when electromagnetic waves (such as microwaves) are transmitted to the seed).
In regard to claim 19, Polizotto as modified by Schwindt discloses the delay-able seed activation method of claim 15, further comprising transmitting the electromagnetic energy from a plurality of transmitters coupled to a trailer towed behind a tractor (Polizotto, Fig. 2 and Column 5, lines 24-31, where a tractor 10 pulls a plurality of transmitters 32 behind it which emit electromagnetic waves 34 from a trailer 30).
In regard to claim 20, Polizotto as modified by Schwindt discloses the delay-able seed activation method of claim 15, further comprising transmitting the electromagnetic energy from a plurality of transmitters coupled to a field sprayer (Polizotto, Figs. 2-3 and Column 7, lines 41-47, where the plurality of transmitters are coupled to a sprayer which is pulled by a vehicle).
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Polizotto (U.S. Pat. 9078393) in view of Scheffler et al. (U.S. Pub. 20160151805).
In regard to claim 1, Polizotto discloses a seed activation system, comprising: a substantially solid, water tight, and brittle (Column 5, lines 27-52, where the coating is made of a material which will crack and break apart when electromagnetic waves are transmitted to it) shattering layer applied to an outer surface of a seed (Fig. 4 and Column 5, lines 53-61, where there is a shattering layer 46 applied to the outer surface of a seed 
In regard to claim 2, Polizotto as modified by Scheffler et al. discloses the seed activation system of claim 1, further comprising a prime layer applied to an outer surface of the .
Claims 5, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Polizotto (U.S. Pat. 9078393) in view of Scheffler et al. (U.S. Pub. 20160151805) and Schwindt (U.S. Pat. 9006141).
In regard to claim 5
In regard to claim 15, Polizotto discloses a delay-able seed activation method, comprising: applying a solid, brittle (Column 5, lines 27-52, where the coating is made of a material which will crack and break apart when electromagnetic waves are transmitted to it), water impermeable coating material to an outer surface of a seed (Fig. 4 and Column 5, lines 53-61, where there is a shattering layer 46 applied to the outer surface of a seed 40), the coating material adapted to prevent germination of the seed (Column 6, lines 17-27, where the shattering layer is water insoluble and prevents the seed from germinating); planting the seed in a soil (Column 7, lines 4-19, where the seed is planted in the soil); and following a delay, transmitting an electromagnetic energy through the soil such that the electromagnetic energy activates an additive to the coating material (Column 5, lines 43-52, where there is a signal activated additive (such as metal filings) which initiates the shattering of the shattering layer when electromagnetic waves (such as microwaves) are transmitted to the seed) and thus compromises the coating material thereby allowing germination of the seed to occur (Column 7, lines 4-19, where the seed is able to receive water and germinate after the shattering layer is broken by transmitting electromagnetic waves, following a delay after planting). Polizotto does not disclose a glass coating material. Scheffler et al. discloses a glass (silica) coating material (Abstract, a silica coating which is applied to the seed). Polizotto and Scheffler et al. are analogous because they are from the same field of endeavor which include seed coatings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Polizotto such that a glass coating material in view of Scheffler et al., since the glass coating of Scheffler et al. could be used on the seed of Polizotto. The motivation would have been to layer the seed with a 
 Polizotto does not disclose a coating material at an outer surface of a seed at a thickness of about fifty nanometers thick to about two-hundred nanometers thick. Schwindt discloses the coating material at an outer surface of a seed between about fifty nanometers thick to about two-hundred nanometers thick (Column 13, lines 40-60, where there is a silica (SiO2) layer applied to the seed having a thickness of 50 to 300 nm). Polizotto and Schwindt are analogous because they are from the same field of endeavor which include seed coatings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Polizotto such that a coating material at an outer surface of a seed at a thickness of about fifty nanometers thick to about two-hundred nanometers thick in view of Schwindt. The motivation would have been to layer the seed with a material which would aid in the germination of the seed (Schwindt, Column 13, lines 57-60). Furthermore, the motivation would have been to coat the seed with a layer that was thick enough to protect the seed from molds and bacteria, after the seed was planted.
In regard to claim 16, Polizotto as modified by Scheffler et al. and Schwindt discloses the delay-able seed activation method of claim 15, further comprising selecting an activation time for transmitting the electromagnetic energy following the delay (Polizotto, Column 7, lines 25-40, where the electromagnetic waves are transmitted into the soil at an activation time determined by the user).
In regard to claim 18, Polizotto as modified by Scheffler et al. and Schwindt discloses the delay-able seed activation method of claim 15, wherein the additive for enhancing 
In regard to claim 19, Polizotto as modified by Scheffler et al. and Schwindt discloses the delay-able seed activation method of claim 15, further comprising transmitting the electromagnetic energy from a plurality of transmitters coupled to a trailer towed behind a tractor (Polizotto, Fig. 2 and Column 5, lines 24-31, where a tractor 10 pulls a plurality of transmitters 32 behind it which emit electromagnetic waves 34 from a trailer 30).
In regard to claim 20, Polizotto as modified by Scheffler et al. and Schwindt discloses the delay-able seed activation method of claim 15, further comprising transmitting the electromagnetic energy from a plurality of transmitters coupled to a field sprayer (Polizotto, Figs. 2-3 and Column 7, lines 41-47, where the plurality of transmitters are coupled to a sprayer which is pulled by a vehicle).

Response to Arguments
Applicant's arguments filed 12/09/2020, with respect to the rejection of claims 1-2, 5, 15-16, and 18-20 have been fully considered but they are not persuasive. Polizotto (U.S. Pat. 9078393) in view of Schwindt (U.S. Pat. 9006141) disclose the applicant’s claims 1-2, 5, 15-16, and 18-20, as specified under Claim Rejections - 35 USC § 103 above. Furthermore, Polizotto (U.S. Pat. 9078393) in view of Scheffler et al. (U.S. Pub. 20160151805) disclose the applicant’s claims 1-2, as specified under Claim Rejections - 35 USC § 103 above. Lastly, Polizotto (U.S. Pat. 9078393) in view of Scheffler et al. .
In response to the arguments regarding the use of Polizotto and Schwindt for the rejection of claims 1 and 15, Polizotto teaches a solid, water tight (water impermeable), and brittle shattering layer as shown in Column 5, lines 27-52, where the coating is made of a material which will crack and break apart when electromagnetic waves are transmitted to it. Additionally, Schwindt teaches the coating layer comprises a silica (glass) coating as shown in Column 13, lines 40-60, where there is a silica (SiO2) layer applied to the seed. The material used in the solid, water tight (water impermeable), and brittle shattering layer of Polizotto can be modified by the silica (glass) material of Schwindt. The silica (glass) material of Schwindt is at least capable of shattering (when used with the device of Polizotto). Such a combination is proper and obvious in view of Polizotto and Schwindt.
The 35 USC § 103 rejections with regard to claims 8 and 10-14 have been withdrawn, however 35 USC § 112 rejections for claims 8 and 10-14 have been made, as specified in the respective section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of agricultural devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642